Title: To George Washington from the Continental Congress Evacuation Committee, 7 February 1778
From: Continental Congress Evacuation Committee
To: Washington, George



Sir
York Town [Pa.] 7th February 1778

The Committee appointed on the 27th of August 1777 to collect evidence of the State of the Army in the Northern department & also the State of the Troops Military Stores & provisions at the Posts of Tyconderoga & Mount Independence before & at the time when the evacuation was determined upon—In obedience to an order of Congress of the 5th Inst. Copy of which will be transmitted by the President, now forward to Your Excellency in one Packet, an Orderly Book & two parcels of Papers which together with the Orderly Book, contain all the evidence the Committee have been hitherto able to collect.
Your Excellency will be pleased to give timely Notice to the Gentlemen who are appointed to assist the Judge Advocate in conducting the Trial. We are Sir Your Excellency’s most Obedt Servants—By desire of the Committee

Henry Laurens, one of the Members

